Citation Nr: 0535006	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from April 1938 to October 
1959.  He died on March [redacted], 2002.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
claim of entitlement to service connection for the cause of 
the veteran's death.


REMAND

The appellant contends that the cause of the veteran's death, 
identified as squamous cell lung cancer on his death 
certificate, results from his exposure to ionizing radiation 
and/or asbestos in service.  The appellant is unable to give 
details regarding the veteran's exposure to ionizing 
radiation, but she argues that he was exposed to asbestos 
during his long-career as a submariner.  Through his 
personnel records and information provided by the appellant, 
the veteran is known to have served aboard following vessels 
during his active military service:

1) U.S.S. R-4;
2) U.S.S. R-14;
3) U.S.S. K-1 (SSK-1);
4) U.S.S. CERO (SS-225), built at Electric Board 
Co. and commissioned in 1943;
5) U.S.S. QUILLBACK (SS424), built at Portsmouth 
Navy Yard and commissioned in 1945;
6) U.S.S. BURRFISH (SSR312);
7) U.S.S. CHIVO (SS341);
8) U.S.S. GATO, built at Groton, CT and 
commissioned in 1941;
9) U.S.S. WRIGHT;
10) U.S.S. S-16;
11) U.S.S. 0-2;
12) U.S.S. 0-10 (SS71); and
13) U.S.S. NEW MEXICO

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).  The 
General Counsel opinion, however, was issued prior to the 
enactment of the Veterans Claims Assistance Act of 2000, 
particularly the current provisions of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.

The provisions of M21-1, part VI, para. 7.21 note that 
persons with asbestos exposure have an increased incidence of 
bronchial and lung cancer with the risk of developing 
bronchial cancer increased in cigarette smokers who have had 
asbestos exposure.  Furthermore, the provisions recognize 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers 
and that, during World War II, people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to African 
asbestos that was used extensively in military ship 
construction.  As shown above, the veteran served aboard 
World War II era submarines.  The Board finds that further 
development of the claim is required.  Specifically, the RO 
must forward the veteran's service personnel records to the 
Navy Medical Liaison Office for determination of his exposure 
to asbestos, if any.

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions:

1.  Forward the veteran's service personnel 
records to the Navy Medical Liaison Office for a 
determination of his exposure to asbestos while 
serving aboard the U.S.S. R-4, U.S.S. R-14, 
U.S.S. K-1 (SSK-1), U.S.S. CERO (SS-225), U.S.S. 
QUILLBACK (SS424), U.S.S. BURRFISH (SSR312), 
U.S.S. CHIVO (SS341), U.S.S. GATO, U.S.S. WRIGHT, 
U.S.S. S-16, U.S.S. 0-2, U.S.S. 0-10 (SS71), and 
U.S.S. NEW MEXICO.

2.  If the Navy Medical Liaison Office determines 
that the veteran was exposed to asbestos in 
service, forward the claims folder to an 
appropriate specialist to determine whether the 
veteran's cause of death, squamous cell lung 
cancer, is related to his in-service exposure to 
asbestos.  The claims folder and a copy of this 
remand must be made available to the examiner for 
review in conjunction with the examination.  
After a review of the entire evidence of record, 
the examiner should render an opinion on the 
following question:
whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's squamous cell lung cancer was causally 
related to his in-service exposure to asbestos?

If no causal link is found, such findings and 
conclusions should be affirmatively stated and 
explained, and a complete rationale for any 
opinion expressed should be included in the 
examination report.

3.  Thereafter, readjudicate the claim on appeal.  
If the benefit sought on appeal remains denied, 
the appellant and her representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


